    Case: 3:12-cr-00002-RAM-RM Document #: 187 Filed: 05/27/20 Page 1 of 3



                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES,                               )
                                             )
                     Plaintiff,              )
                                             )
                     v.                      )       Case No. 3:12-cr-0002
                                             )
KADEEM THOMAS,                               )
                                             )
                     Defendant.              )
                                             )

                                          ORDER

       BEFORE THE COURT is the motion of Kadeem Thomas for compassionate release.

(ECF No. 185). For the reasons stated below, the Court will deny the motion without

prejudice.

                                     I. BACKGROUND

       On January 19, 2012, a federal grand jury in the U.S. Virgin Islands returned a four-

count indictment charging Kadeem Thomas (“Thomas”) and several codefendants with

various offenses related a bank robbery. Thomas was charged with three of the four

counts--Count One, Count Two, and Count Four.

       On March 26, 2012, a jury trial commenced in this matter. On March 28, 2012, a jury

found Thomas guilty on Count One, Count Two, and Count Four of the indictment.

       On August 7, 2012, the Court sentenced Thomas to a term of imprisonment of 60

months on Counts One and Two, to be served concurrently; a term of imprisonment of 84

months on Count Four, to be served consecutive to the terms imposed on Counts One and

Two; five years supervised release on Count Two; and three years supervised release on

Counts One and Four, all three terms of supervised release to be served concurrently.
     Case: 3:12-cr-00002-RAM-RM Document #: 187 Filed: 05/27/20 Page 2 of 3
United States v. Thomas
Case No. 3:12-cr-0002
Order
Page 2 of 3

        On April 29, 2020, Thomas filed a motion for compassionate release. (ECF No. 185).

In his motion, Thomas asserts that the COVID-19 pandemic presents an extraordinary and

compelling reason to warrant relief under 18 U.S.C. § 3582(c)(1)(A). The United States has

not filed a response to Thomas’s motion.

                                        II. DISCUSSION

        Title 18, Section 3582 of the United States Code (“Section 3582”) provides in

pertinent part that

        (A) the court, . . . upon motion of the defendant after the defendant has fully exhausted
        all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
        on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by
        the warden of the defendant’s facility, whichever is earlier, may reduce the term of
        imprisonment . . ., after considering the factors set forth in section 3553(a) to the
        extent that they are applicable, if it finds that—

            (i) extraordinary and compelling reasons warrant such a reduction; . . .

            ...

        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission.

18 U.S.C. § 3582(c)(1).

        The Third Circuit has explained that, prior to a District Court considering a

defendant’s motion for compassionate release pursuant to Section 3582, either (1) the

Bureau of Prisons (“BOP”) must have had 30 days to consider the defendant’s request that

the BOP move for compassionate release on his behalf, or (2) the defendant must

administratively exhaust an adverse decision by the BOP in response to that defendant’s

request within that time period. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        Here, Thomas asserts in his motion that, “[f]ollowing lockdown [of the Federal

Correctional Complex at Yazoo City, Mississippi], Defendant submitted a request to Warden
     Case: 3:12-cr-00002-RAM-RM Document #: 187 Filed: 05/27/20 Page 3 of 3
United States v. Thomas
Case No. 3:12-cr-0002
Order
Page 3 of 3

Reiser, formally asking him to petition the court for a reduction in sentence or

compassionate release.” See Mot. to Reduce of Modify Sentence at 1, ECF No. 185. Further,

Thomas asserts that “as of this date, Reiser has not issued a response to Defendant’s request.”

Id. at 2. Significantly, Thomas does not indicate the date on which his request to the Warden

was made. As such, the Court is unable to determine whether BOP has had the requisite 30

days to consider Thomas’s request. Given these circumstances, the Court will deny the

motion due to Thomas’s failure to exhaust his administrative remedies.

        The premises considered, it is hereby

        ORDERED that Kadeem Thomas’s motion for compassionate release, ECF No. 185, is

DENIED without prejudice.



Dated: May 27, 2020                                s/     Robert A. Molloy
                                                          ROBERT A. MOLLOY
                                                          District Judge
